t c memo united_states tax_court salvador a and kathleen m gaudiano et al petitioners v commissioner of internal revenue respondent docket nos filed date william c myers jr for petitioners rebecca dance harris for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined the following deficiencies in petitioners' federal income taxes petitioner deficiency cases of the following petitioners are consolidated herewith gary d asher docket no larry a asher docket no and randy c and kathleen r edgemon docket no salvador a and kathleen m gaudiano s and k gaudiano gary d asher g asher larry a asher l asher randy c and kathleen r edgemon r and k edgemon dollar_figure big_number big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioner sec_2 are entitled to increase their bases in the stock of four a coal co four a an s_corporation by their pro_rata share of discharge_of_indebtedness income cod income realized by four a but excluded by four a pursuant to sec_108 whether the transfer of certain mining equipment by four a constituted a sale or a lease and if a sale then the amount_realized on the sale whether g asher and l asher are entitled to ordinary losses related to an alleged bad_debt deduction claimed by appolo fuels inc appolo an s_corporation for loans made to four a findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference s and k gaudiano and r and k edgemon resided in knoxville tennessee at the time they we use the term petitioners to refer to s gaudiano g asher l asher and r edgemon filed their petitions g asher resided in middlesboro kentucky at the time he filed his petition and l asher resided in speedwell tennessee at the time he filed his petition i increase in basis of four a stock during petitioners were shareholders of four a an s_corporation petitioners each held a 25-percent interest in four a during four a had cod income of dollar_figure on date four a filed for bankruptcy and was insolvent within the meaning of sec_108 on its form_1120s for four a excluded the cod income under sec_108 during that year each petitioner increased his basis in his four a stock by dollar_figure--this represented his pro_rata share of four a's cod income for the year ii increased sec_1231 loss from date through date four a mined coal which it sold to appolo four a ceased its mining operations in date and it leased its mining equipment the equipment to black mountain coal mining co inc black mountain pursuant to the lease with black mountain the lease black mountain mined the coal seams formerly mined by four a and sold the coal to appolo appolo paid black mountain a certain price per ton for coal produced and paid four a cents per ton of coal produced as a fee for black mountain's use of the equipment under the terms of the lease four a retained title to the equipment during four a and black mountain entered into a new agreement concerning the equipment referred to by the parties as a promissory note and agreement the agreement according to the terms of the agreement four a granted sold and conveyed all of its right title and interest in and to the equipment to black mountain four a retained a security_interest in the equipment as protection against nonpayment by black mountain the agreement required black mountain to pay a total purchase_price of dollar_figure for the equipment the purchase_price was to be paid monthly out of black mountain's production at a rate of cents per ton of coal produced in the preceding month the agreement also provided that if black mountain failed to make production payments then the entire indebtedness became immediately due and payable in such event black mountain could retain the equipment by paying the balance of the debt if black mountain chose not to pay the remaining balance it was required to return the equipment to four a the agreement provided that the debt was nonrecourse in late or early black mountain ceased making production payments and surrendered the equipment to four a the equipment was ultimately sold to a third party on its form_1120s for four a reported the transfer of the equipment as a sale and reported the amount_realized on the sale as dollar_figure the total purchase_price under the agreement this resulted in a sec_1231 loss of dollar_figure in four a filed an amended form_1120s which reported the amount_realized on the sale as dollar_figure this increased the sec_1231 loss to dollar_figure in petitioners filed form sec_1040x seeking refunds for based on their pro_rata shares of the increased sec_1231 loss from four a iii business_bad_debt deduction from to date four a sustained substantial losses and appolo advanced significant amounts of money to four a on a demand basis for the working_capital needs of four a four a debt during g asher and l asher were shareholders of appolo each owning percent of its outstanding shares john asher their father was the majority shareholder of appolo in date price waterhouse llp pw audited appolo's financial statements during the audit pw questioned the collectability of the four a debt and suggested that appolo establish a reserve against the four a debt pw and s gaudiano acting in his capacity as the chief financial officer of appolo reached an agreement whereby petitioners acting in their capacity as four a shareholders would execute guaranties to appolo for the four a debt and appolo would not be required to establish a reserve against the four a debt on or about date petitioners executed two guaranty agreements both guaranties stated that they were supported by adequate and sufficient consideration the first guaranty covered all loans made by appolo to four a in the past and to be made in the future the first guaranty stated that it was given for good and valuable consideration and as consideration for appolo not demanding immediate payment of its existing loans to four a and as an inducement to appolo to make future advances to four a at the time of four a's bankruptcy in four a owed dollar_figure to appolo in appolo wrote off the four a debt as a business_bad_debt under sec_166 without ever demanding payment from either four a or the four a shareholders as a result on their respective federal_income_tax returns g asher and l asher each reported an ordinary_loss of dollar_figure as their distributive_share of appolo's bad_debt deduction during the four a shareholders had the financial ability to honor the guaranties and they currently still have such ability i basis in four a stock opinion petitioners argue that they are entitled to increase their bases of their four a stock as a result of four a's realization of cod income that was excluded under sec_108 after the initial briefs were filed by the parties 110_tc_114 was released by the court in his reply brief respondent relies upon nelson petitioners do not attempt to distinguish nelson from the instant case but instead assert that nelson was incorrectly decided in nelson we held that cod income realized and excluded from gross_income under sec_108 does not pass through to shareholders of an s_corporation as an item_of_income in accordance with sec_1366 so as to enable an s_corporation shareholder to increase the basis of his stock under sec_1367 we held in that case that sec_108 is not designed or intended to be a permanent exemption from tax id pincite excluded cod income is not tax-exempt pursuant to sec_1366 and thus is not statutorily required to pass through to the s_corporation shareholders id we see no need to repeat our detailed analysis on this issue contained in nelson see friedman v commissioner tcmemo_1998_196 chesapeake outdoor enters inc v commissioner tcmemo_1998_175 we hold following nelson that the cod income in the amount of dollar_figure that four a excluded from gross_income under sec_108 is not a separately_stated_item of tax-exempt_income for purposes of sec_1366 therefore petitioners are not entitled to increase their bases in the four a stock due to four a's cod income ii increased sec_1231 loss in petitioners filed claims for refund for their distributive shares of the increased sec_1231 loss claimed by four a on its amended form_1120s respondent argues that the transaction was a lease and not a sale and if it was a sale the amount_realized from the sale should be dollar_figure the amount originally reported by four a on its return instead of dollar_figure as reported by four a on its amended_return a sale v lease in four a and black mountain executed a new agreement concerning the equipment the agreement characterized the transaction as a sale of the equipment it is well settled that the economic_substance of transactions rather than their form governs for tax purposes 77_tc_1221 in deciding whether a transaction constitutes a sale for tax purposes we consider whether the burdens and benefits of ownership have passed to the purported purchaser see id pincite this is a question of fact to be ascertained from the intentions of the parties as evidenced by the written agreements read in the light of the attending facts and circumstances id in ascertaining such intent no single factor or any special combination of factors is absolutely determinative cal-maine foods inc v commissioner tcmemo_1977_89 see also 271_f2d_694 8th cir 197_f2d_745 5th cir 24_tc_1124 affd per curiam 241_f2d_288 9th cir in grodt mckay realty inc v commissioner supra pincite8 we listed several factors considered by courts in determining whether the benefits_and_burdens_of_ownership have been transferred the factors considered were whether legal_title passes how the parties treat the transaction whether an equity was acquired in the property whether the contract creates a present obligation on the seller to execute and deliver a deed and a present obligation on the purchaser to make payments whether the right of possession is vested in the purchaser which party pays the property taxes which party bears the risk of loss or damage to the property and which party receives the profits from the operation and sale of the property citations omitted whether legal_title passed we look to state law to determine whether a taxpayer has an ownership_interest in property see 472_us_713 under kentucky law title to goods passes in any manner and on any conditions explicitly agreed on by the parties ky rev stat ann sec_355 michie petitioners argue that under the agreement four a granted sold and conveyed all of its right title and interest in and to the equipment to black mountain respondent argues that there is no evidence that legal_title was actually transferred to black mountain and points out that no bill of sale was given to black mountain the parties to the agreement designated that title passed with the signing of the agreement and under kentucky law the parties' designation controls we conclude that legal_title passed to black mountain on the execution of the agreement how the parties treated the transaction four a recorded the transaction as a sale in its bankruptcy filings and ceased taking depreciation_deductions related to the equipment after executing the agreement respondent argues that black mountain treated the transaction as a lease and relies on the testimony of william phipps president of black mountain for this proposition mr phipps testified that the transaction was a lease purchase and not a sale however during cross- examination mr phipps admitted that he did not know the difference between a lease purchase and a sale agreement and that the purpose in executing the note was to gain ownership of the equipment mr phipps also conceded that his partner mr donovan did most of the negotiating with four a regarding the equipment we find that the parties to the agreement treated the transaction as a sale other factors the parties failed to present evidence regarding which party bore the risk of loss or damage to the equipment under the agreement four a had a present obligation to convey title to black mountain as noted above and black mountain had a present obligation to make production payments to four a in order to retain the equipment additionally black mountain had possession of the equipment black mountain was required to return the equipment to four a if it stopped making production payments and failed to pay the remaining balance due under the agreement conclusion based on our review of the relevant grodt mckay realty factors we conclude that the transaction concerning the equipment constituted a sale by four a b amount_realized from the sale on four a's form_1120s for four a reported the amount_realized on the sale of the equipment as dollar_figure in four a filed an amended form_1120s that reported the amount_realized on the sale as dollar_figure this increased four a's sec_1231 loss to dollar_figure petitioners filed form sec_1040x seeking refunds for based on four a's increased sec_1231 loss we note that petitioners never received any response from respondent regarding their amended form sec_1040x and that this continued sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received petitioners argue that under sec_1_1001-1 income_tax regs four a was entitled to report the amount_realized on the sale as the present_value of the productions payments to be made under the agreement in final regulations were issued providing a method for calculating the amount_realized from a contingent_payment_debt_instrument sec_1_1001-1 income_tax regs treasury_decision explaining the final regulations provides in part for a contingent_payment_debt_instrument issued before date a taxpayer may use any reasonable method to account for the debt_instrument including a method that would have been required under the proposed_regulations when the debt_instrument was issued t d 1996_2_cb_84 the agreement for the sale of the equipment was executed in before the effective date of the regulations petitioners contend as we understand it that four a received in exchange for the equipment a contingent_payment_debt_instrument within the meaning of the regulations even if we continued issue was not included in the statutory notices of deficiency or in the petitions we find that the issue was tried by consent pursuant to rule b and we consider it to be before the court accept that premise arguendo petitioners bear the burden of proving that the method they used to compute the amount_realized was reasonable in light of the facts and circumstances s gaudiano testified that he computed the amount_realized of dollar_figure on four a's amended form_1120s using two different methods a balloon payment calculation using a normal banking rate of percent and a junk_bond calculation using a to 25-percent discount rate s gaudiano testified that the two methods reached similar results neither four a nor petitioners showed the present_value calculations on their amended returns and during his testimony s gaudiano failed to explain to the court how either of his two alleged methods arrived at an amount_realized of dollar_figure from the record we are unable to discern the specific methodology employed by s gaudiano in making the present_value calculations thus petitioners have failed to establish that the method they used to compute the amount_realized of the note was reasonable or had a basis in fact we conclude that petitioners have not established that they are entitled to increase their sec_1231 losses relating to the sale of the equipment by four a iii bad_debt deduction from to date appolo advanced significant amounts of money to four a for its working_capital needs in petitioners in their capacity as four a shareholders executed two personal guaranty agreements that covered the debt four a owed to appolo in four a declared bankruptcy and appolo wrote off the four a debt and claimed a bad_debt deduction under sec_166 as a result on their respective federal_income_tax returns g asher and l asher each reported ordinary losses of dollar_figure as their distributive_share of appolo's bad_debt deduction in the answer respondent for the first time disallowed these ordinary losses and asserted increased deficiencies in the income taxes of g asher and l asher when a new_matter is pleaded in the answer the burden_of_proof for that issue is on respondent rule a if appolo is entitled to a bad_debt deduction then g asher and l asher are entitled to ordinary losses related to their distributive shares of the deduction respondent argues that appolo is not entitled to a bad_debt deduction under sec_166 for the four a debt because the four a shareholders signed personal guaranties and had the financial ability to repay the four a debt therefore the debt was not worthless as required under sec_166 g asher and l asher argue that the guaranties were not supported by adequate and sufficient consideration and are not enforceable therefore the debt is worthless and appolo is entitled to a bad_debt deduction on their face the guaranties appear valid and enforceable both guaranties stated on their face that they were supported by adequate and sufficient consideration the first guaranty stated that it was supported by two forms of consideration appolo's promise not to demand immediate payment on past loans made to four a and appolo's promise to make future loans to four a it is well settled under kentucky law that forbearance to sue is a sufficient consideration to support a promise sellars v jones s w ky ct app the first guaranty stated that appolo promised to forbear suing four a on four a's past debt thus the first guaranty was supported by adequate and sufficient consideration and is enforceable g asher and l asher argue that although the guaranty recites that appolo promised to forbear suing four a on four a's past debt appolo never actually made such a promise to the four a shareholders the only evidence submitted by petitioners to disprove the existence of that promise was their own self-serving testimony under these circumstances we are not required to and do not accept the self-serving testimony of petitioners see 87_tc_74 by its terms the first guaranty covers all loans made by appolo to four a if the first guaranty is enforceable then the debt is not worthless regardless of whether the second guaranty is enforceable and appolo is not entitled to a bad_debt deduction for the debt we conclude that the first guaranty was supported by adequate and sufficient consideration and was enforceable therefore appolo is not entitled to a bad_debt deduction for the four a debt and accordingly g asher and l asher are not entitled to ordinary losses related to the bad_debt deduction to reflect the foregoing decisions will be entered under rule
